This is a suit by Mr. and Mrs. Frasiene Lambert, in which it is alleged that on the 11th day of November, 1931, at about 6:30 p. m., a collision occurred on the public highway near the town of Harahan between a Ford roadster, in which plaintiffs were traveling in the direction of the city of New Orleans, and a truck operated by defendant, Joseph Caruso, which was going in the opposite direction, with the result that both plaintiffs sustained physical injuries for which Mrs. Lambert claims $4,548 and Mr. Lambert $5,016 as damages.
The defendant is alleged to have been negligent in that his truck was being operated at an excessive rate of speed and on the wrong side of the road, causing the plaintiff, Frasiene Lambert, to drive to the extreme right of the road in an effort to avoid the accident.
On behalf of defendant it is contended that plaintiffs were driving in a zigzag manner from one side of the road to the other, and that the difficulty of determining Mr. Lambert's course was responsible for the collision. He reconvened, claiming $113.25 as damages to his truck.
There were only three eyewitnesses, the plaintiff and his wife and the defendant. Their testimony is, as might be expected, wholly irreconcilable. The learned judge below believed the defendant and resolved the doubt created by the conflicting evidence in his favor, giving judgment accordingly, and we are unable to say that in doing so he committed manifest error. The case appears to us as one peculiarly within the oft-stated doctrine to the effect that the judgment of the trial court on a question of fact will not be disturbed unless palpably erroneous.
For the reasons assigned the judgment appealed from is affirmed.
  Affirmed. *Page 117